Appeal from a judgment of the County Court of Sullivan County, rendered February 18, 1977, convicting defendant, upon his plea of guilty, of the crime of criminal sale of a controlled substance in the third degree and sentencing him to a term of imprisonment with a minimum period of three years and a maximum of life. On brief, defendant has limited his appeal to the question of the excessiveness of the sentence. We find that the sentence is excessive (see People v Vasquez, 59 AD2d 749). Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to a minimum term of imprisonment of one year, and, as so modified, affirmed. Mahoney, P. J., Sweeney, Staley, Jr., and Mikoll, JJ., concur; Kane, J., dissents and votes to affirm in the following memorandum. Kane. J. (dissenting). In my view the sentence imposed was not excessive. It was well within the range of discretion we have heretofore consistently permitted the trial court (People vDittmar, 41 AD2d 788).